significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division re company ‘ sub seller this letter constitutes notice that with respect to the above-named plan your request for an extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa has been approved subject_to the condition that the contributions required to satisfy the minimum_funding_standard taking into account the extension are to be timely made as defined in sec_412 of the code without a waiver being granted for such years for the plan years beginning date and date this approval applies to the plan_year beginning date - your authorized representative agreed to this condition in a fax dated date if this condition is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void the particular unfunded liabilities for which the extension of the amortization period is granted are the actuarial loss bases of the plan created on date through and the actuarial assumption change base created on date the remaining amortization periods of these bases before an extension are and years respectively the extension granted for these amortization bases is years accordingly the remaining amortization periods of these amortization bases after extension would be and years respectively the extension of the amortization periods of the unfunded liabilities of the plan has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required fo amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa ofa plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and ifthe secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate __ sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a single employer defined_benefit_plan benefit accruals to the plan ceased effective date as of date the market_value of assets of the plan was approximately equal to of the present_value of accrued_benefits under the plan the company is a contract manufacturer and supplier of electronics and sophisticated electro-mechanical systems and provides a complete array of services including turnkey and consignment production of complex electromechanical systems printed circuit board assemblies value-added elector-mechanical assemblies process engineering materials management and product testing the economic downturn after date and the proliferation of off-shore manufacturing have had a significant negative impact on the company’s business the company has struggled to remain competitive in this commercial environment further exacerbating the company's financial difficulties was an increase in healthcare costs since in early the company acquired sub from seller the acquisition of sub will more than double the company’s sales the company believes that sub’s plant capacity and capability will enable it to be more competitive on future contracts your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of anew profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa when filing the amended form_5500 for the plan_year beginning date the date of this letter should be entered on the amended schedule b actuarial information we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours welles james e holland jr manager employee_plans technical
